CAMPBELL GLOBAL TREND FUND, L.P. MONTHLY REPORT -MAY2012 STATEMENT OF CHANGES IN NET ASSET VALUE Partners' Capital - Class A Net Asset Value (8,062.040 units) at April 30, 2012 $ Additions of 0.000 units on May 31, 2012 - Redemptions of (84.306) units on May 31, 2012 ) Offering Costs ) Net Income (Loss) - May 2012 Net Asset Value (7,977.734 units) at May 31, 2012 $ Net Asset Value per Unit at May 31, 2012 $ Partners' Capital - Class B Net Asset Value (308.926 units) at April 30, 2012 $ Additions of 0.000 units on May 31, 2012 - Redemptions of (0.000) units on May 31, 2012 - Offering Costs ) Net Income (Loss) - May 2012 Net Asset Value (308.926 units) at May 31, 2012 $ Net Asset Value per Unit at May 31, 2012 $ Partners' Capital - Class C Net Asset Value (8,330.062 units) at April 30, 2012 $ Additions of 64.739 units on May 31, 2012 Redemptions of (31.354) units on May 31, 2012 ) Offering Costs ) Net Income (Loss) - May 2012 Net Asset Value (8,363.447 units) at May 31, 2012 $ Net Asset Value per Unit at May 31, 2012 $ Partners' Capital - Class D Net Asset Value (729.947 units) at April 30, 2012 $ Additions of 41.146 units on May 31, 2012 Redemptions of (25.985) units on May 31, 2012 ) Offering Costs ) Net Income (Loss) - May 2012 Net Asset Value (745.108 units) at May 31, 2012 $ Net Asset Value per Unit at May 31, 2012 $ STATEMENT OF INCOME (LOSS) Income: Gains (losses) on futures contracts: Realized $ Change in unrealized Gains (losses) on forward contracts: Realized 0 Change in unrealized ) Intrest income (loss) Total income Expenses: Management fee Performance fee Sales and brokerage fee Operating expenses Total expenses Net Income (Loss) - May 2012 $ FUND STATISTICS Partners' Capital - Class A Net Asset Value per Unit on May 31, 2012 $ Net Asset Value per Unit on April 30, 2012 $ Unit Value Monthly Gain (Loss) % % Fund 2012 calendar YTD Gain (Loss) % % Partners' Capital - Class B Net Asset Value per Unit on May 31, 2012 $ Net Asset Value per Unit on April 30, 2012 $ Unit Value Monthly Gain (Loss) % % Fund 2012 calendar YTD Gain (Loss) % % Partners' Capital - Class C Net Asset Value per Unit on May 31, 2012 $ Net Asset Value per Unit on April 30, 2012 $ Unit Value Monthly Gain (Loss) % % Fund 2012 calendar YTD Gain (Loss) % % Partners' Capital - Class D Net Asset Value per Unit on May 31, 2012 $ Net Asset Value per Unit on April 30, 2012 $ Unit Value Monthly Gain (Loss) % % Fund 2012 calendar YTD Gain (Loss) % % To the best of my knowledge and belief, the information contained herein is accurate and complete. /s/ Stephen C. Roussin Stephen C. Roussin Chief Executive Officer Campbell & Company, Inc. General Partner Campbell Global Trend Fund, L.P. Prepared without audit Dear Investor, The Fund’s strategies recorded gains in two of four sectors traded in May.Continued problems in Europe and signs of a slowing global economy helped push safe haven asset prices higher and caused risk assets to fall.The fixed income and commodity sectors were profitable for the Fund while the foreign exchange and equity indices sectors detracted from performance. The primary source of returns in May came from the fixed income sector.Weaker economic numbers and persisting uncertainty across the euro zone drove many fixed income yields to record lows, negative in some cases, and benefited the Fund’s long position in global government bond futures.Increased safe haven demand produced minor losses in the foreign exchange sector from the Fund’s long positions in the U.S. Dollar as it reached its highest level since September 2010 with the Dollar Index (DXY) up over 5% on the month.Ongoing efforts by the Bank of Japan and the Swiss National Bank to limit their currency’s strength helped bolster the appeal of the Dollar.Smaller gains were recorded in the commodity markets from the Fund’s short positions in cotton as the soft commodity sold-off all month and ended the month down 21.5% on increasing global supply and falling demand in China.Additional gains in the commodity markets came from short positions in base and precious metals. A portion of these gains were offset by losses in the equity markets from positions in U.S. and global stock index futures as the markets sold off aggressively on the back of concerns about a possible Greek exit from the European Union, Spain’s struggle to recapitalize its’ banks, and softer global economic data. Discipline and strong risk management are critical in navigating global markets and Campbell & Company remains committed to both.We are pleased with the results of the Fund in May and strive to deliver absolute returns in all economic environments. Please do not hesitate to call us if you have any questions. Sincerely, Stephen C. Roussin Chief Executive Officer Campbell & Company, Inc. General Partner Campbell Global Trend Fund, L.P.
